Under Scnato Bill X0. 09, Aata of.
             Renulsr Session. _Port?eolxth   Ltwlslatumi
             ro%.!3burslnn coricin d;sISzated Gouztles
             Ii Ernst T&s in such mounts RS thclr
             oountg tsx revenues are Izp~lrel by roti-
             son ot the purchase or lccse by the Fad-
              oral Covormoct ot cut-over tI&wrlor.ds
             ttercln.   such oountIca Ml1 be cztitled
             to paytIclp+s    -Id and rcaelre tbo befie-
              fits OP 'each.gaat or r6ldxmsmert Cur-
             Ins the year 1939 'fromstate ad volorm
             taxes oumently oollooted In said couu-
             -ties, end ~111 not, under the tezs of
             the Act, be:re;uIred to wait until 1940,
             or subsequcl?t pears, to receive suoh re-
             Imbursmout.




                  .OFZICEOF hTTCB%YGEXZUL

                                                            9, 1939
                                                    l?oioxber


Honorable  George k. Shep$mC-
Ccmptro~ler of rub110 Aoootits.
h~~stla, Tams

Dear Slrt.              'Opinion 80. Oil205
                         RIM DurluS tha ourreat tax fear.
                             till  the oouzties desICpcted
                             In Section 1 of Senate Bill
                             Ro. 89, Aots of Ae;fular Ses-
                             slon, Forty-olxth~L~Islature,
                             partlolpate ln the great or
                             donatlon of State sd valor=
                              Flaxes nllowed by.suoh statute.
           By your letter ot Xuwst 10, 1939, yoi aubilit for
the oplnloli or this deyrtms&t the follovfinr~ ouestlon, w5Ioh
we 002r frm your letter,   togother with su;jmtln$ facts:
                    *I ~411 thsnk you to ref'or to Sen-
             .nte Bill x0. 99, bots ,0r the EelFlar
              Session ut the ?ort;-sixth     Lerlolatura,
              and a&loo w?~enthe courtia3113tc*
              tteroln nay gartici?ot.o.unt:er   tho >ro-
              vision of this bill.     YOUxl11 notice
              that Scotlon 1 be&s,      as follows:
                   **That Cron and after the effective
             date oi this Act, the Assessor and Col-
             ;;g;;    or Taxes . . . * shall do certain
                    .
                   "Vou all1   T.otlco in seotion   2, tbnt,
Eouorable CeorSe lf. Ghopperd, Noveribor
                                       9, 1939, PaGe 2


         tie08    in Sectloi    1   or ihts Aof,*   , . .
          ‘the   Co.zxlsslonen'      court of mch    coun-
         ty  above naxd ohall at tbclr %giiar
          6nnual reetlng es a Sosrd of EGuallsa-
          tzLo blLz; of each year’ . . . do cer-
                    a .
              Vhls bIl1 was approved v&y 15,
         i939, ahd becaxe effeotlve.uIncty days
         after approval.
               Vlll   the oountles afieotcd by this
          bill paztlclpste In the taxes paId dur-
          ing this year?
               WOnrtuxjmyllnr; year, of course, be-
         gIus October 1. 5Il.l ‘these douutles
         partlclpato In 6elInquwt taxes that
         am-ma belq paid, provided they hsve
         lpet all re~ulraxents of tho hat/P
          senste Bill X0. 69, Aotq or Re,@ar Session,
Forty-sixthLegislature, Is an Act grantinS aid to certain
namd couztlcs by ?ay OP a p;ront or dozmtlon to such coun-
ties of such auouuts or the atote ad valor@~ taxes 110such
oormtlos havo lost In county ad valoreu tans by rcanon of
the purohase.by the Fodoral Covenxaent of 1aaGe aoreagos,
thereby reduolnftho taxablo vslua oi such counties.    The
first four,sectionsor the Act under couslderetlon sot up
thcpmcduro     to be followed by the.stateand county tax
~~;&O.s 1n'detemInI~ the emant of tMs aid or dona-
       3eotion'lprwldca that thb Assessoraud Collector
of &xes for the oounties to beceflt by this relubursorrant
for Impaired oouuty reveuues, shall asoertaln the n-bar or
aorqs or .Land purchased ox loased by the yederal Goveru-
meut In their respective oouutles, ond.xhall.nc4sa rqmrt
ugiIrfoz;;to the Coisissiollera*  Court of such co&y asto
           .
           Scotion 2 oi this Act pruvldes that upon the tll-
$ng oi said report, the Comlssioners* Court of each ooun-
ty rimed,, sIttAnG a5 a Eoerd of F9uallzatIon, shall fix a
proper valuation upon such laud aud BetemIne therefms the
emtmt oi taxes tint have been lost a6 a result of suoh pur-
pgztor     leases of luud In the county by the Federal Cov-
       .
           SootIon 3 or this hot provldos thnt the Assessor
and Collector of Taxes for the various couutim involved,
shall sake au ItmIsod re-mrt under oath ,: nhowlng tho val-
uation f1xe-d by the Boanl of &wllmtlon    on such laud sud
the mount of county ad valorax taxes tiiat imuld acorue
thereon wem they not exe& by’rcaaon of purchese or
lessa by tho yederal Govermeut, aud ohall forward said
report to tho Cozptmller of Fubllo Accounts at Austlu,
Texas.
           Under Se&Ion G’, this laot ncned ofTlala1 la dl-,
reoted to oheok this rr>ovt as to the oarrootnoss thercof,
aad to approve such report if found corm&      aid it I!J
the total count of county ad valo~~~ taros, nhIch muld
have been asscsaod ay.aInst the land owned or lcasod by tho
Fedora1 Covermcnt oxcopt ror lto IzrcuuIty imu stat0 tax-
ation, v;hleh is Granted or douatad to theao countios out
of ‘State ad vnlorcm tnxcs.
          k co.mldcratlou oI’ the statutoryato9o above out-
line6 for effcotInS a relnbuluoxent to the counties rimed
3ouornble George H. S?repperd, Xoveabber 9, 1939, Page S


in the hot or 1oat or ~palred county &uucs,            kmcls us
to the conclusion tt1.t the Cozdssl.ozers’ court oP- the
~Erio~3   oountloo,lu Cischi~r~lug the duties placed upon”
~gml by section 2 Of the irot, crc cctln~ ln (1 ml0 of
fUnction entirely ind.egcr;dczt ot azd ln oddltion to tbclr
duty to auuually e<usllzo tax vslucs of tho county.c?on
rw~~tiOn    lists preoented to thor: by tax nsscssors-coLleo-
       . Thlo latter fcuctlon is Por the pvcpuration of the
tar rolls znd the ulti=?Sto collectfon     of taxes Bouthe
vsrloua lcud oxucrs 0P the couotg.       on tF.o ot!xr +a,     the
statutory dutles tlxed by Seotlon 2 ol the Act under con-
ddorztlon     lnv~lves, oot a vuluatlon for the purpose of
C0lloctlnr: toxc3, bat rether a vnlwt~on for the purposes
or detemlnl~      the mount of tgxes uklah mutot       bo 00l.bOt-
cd by.virtuo or the Pedarnl ikminity accorded cort+ln
lands In the COUEty, oo that 4 propcv~Plpur:te reg be a+
rlvod et to yide t!iC.    Conptmllor of Tubllc Xetiounts lu
granting or Comtlng -art of State cd valorca tsxcs to
such counties.     Therefore, 7x93ay tkat existin? statutes
governing the sittings of the Co,zzlsslouers~ Court,. eu a
Board 0P E9ucllzatlon Par the first purp3se, nro E& oou-
fmlling,    and tho opinions oi thls depsrtueut uuder suoh
statutes, to the eifeot that a Commisolooers~ court, hnv-
Ix&?finally approved tar rolls and ctdjoumed,        caunot ogoln
meet for the purpose oP revlewlng its action, are not do-
temln@ivo      OS the question sub;litted.
             Senate Bill No. 89, kots 0P Regular Sessfon,
Forty-sixth Lcglislature, is new and indepondont le$sln-
 tlon, end in answering your queatlon xe are llnited to tho
‘terns of the statute, assisted by rccogupfzed rule of stat-
 utory construotlon.     (Ine 0r such rules is tht all pnrts of
 a stutute r&t be so constmod       88 to give reasonable and
 hamonious effect to the whole otctute.       To sin&    out the
 language oi Section 2 ot the Aot, pAnted out in your let-
ter, to the effeot tkst “the .Comisslbners* Court oP esoh
 oouaty above nazed shell, at their     regular annual meeting
 as a 3ourd oi SCusllzntlon in 5%~ of each year, Plr a val-
~aation   upon such land”, and sey therefmz tl& swh Cou-
 tiesloners*   Court, ootlng RS a Eobrd oP Ecpxuallzation,
 could not take such action ezoopt in the muth of Zny Or
 the current tax petr, rmuld set at naught the other provl-
 sIons oi the kot aud dePcat the plsln purpose of the Legls-
 laturo to extend present aid to Clstrcssed counties.
           In this conneotlon, 3ectlon 1 oP the Act provides
*that fron and after the erlectlve date oP this Act", the
Assessor and Colloctor~oi Tares Par the counties aifeotod
shall n&e a oertaln report under oath to the ComlsAoners’
Court as to the number of eorcs 0P land puvchosed or leusod
by the Fedora1 Covemieut in such countlco.     This couttn-
plates thet the inltltl  stop uudor the statute for securing
rcinbursezmnt to the countleo aSfooted, hould be token
forthwith.
          Xorcom3r, Seotion 5 of the’kot rakes a proscut
rather than a prospcotive or future Comtlou or &rent ot
Ststc ad valorm taxes to tho counties rimed,, iuthe Polio?-
ins lnngunge:
                 *There is heroby @on&ted. end gr~~,,-~
           od to eaoh of the oountles or Jmpor,
           Sablne, cto., cl1 of tho Astute ad vnlorcn
           taxes necouoary to rolr,buroe suld owut.v
           ;ym;;,u loso oustulned by oald comty or
                   3. . .*
Honorable CeorSe He Sheppard, Covwber    9, 1939, Pegs 4


          To tarthcr evidence the 1oSIolatIve Intent that
Irzediete assistance bo Slyon to the countlos nszod, we
cuotc, In part,. from the cnorgenoyo&ause, as .follues:
                  “The sot thet the Uzlted 3tnt.w
           Coknnent has purchnaed or lotsed a
           large acrcn$o of out war land In the
           oountleo ns.ned in Coctlon 1 heroof,
          .thcre5.7 tCklr4’: 0s or the tax rolls
           &wznt valuations for taxable puiioses
           In ceoh of such counties; snd the faot
           that the loos of such txoblo vrlacs
           ln ouch countlcs renders them lncop-
           able, of oarrylng on county Covcmnont..~
           and payinS.the erpenses Incident thcre-
           to . . . creates’ tarifsiergonoy, . . . *
                             Aot'km
            Considorln.ng’thio          1t.efonr’conera, and
with a view to *vlnS hanonlous errcot to all its 90rts,
 and to ePSeotuate tho lntont of the LeSlslnture to ertord
 imediate relief to counties with degloted tax revenues,
we are oonstralned fo hold that the dealgneted counties,
 upon, con~ly~nC with the requlrenpnts of the Act, are entli
 fled to ~rtlci.pato  in the agents or donations 0s Statea&.
valoru tnxos 9mvldod by the Act. durlnq the present tax
 par or lQZ3. To 2ive a llterul     interprotatlon to the lan-
 guago of Section 2, drovIdln2 thet the Coadsolozere* Court
 a&11, at its re2ular anruusl meeting “in L;ay of esoh year*,
 fix a raluntlon tqpon the land or,ned~by the Podeml Covem-
rue&, would necessarily defer acch action until !.Ysy, 194C,
‘and we think this lo e result not l&ended by the Legiela-
 ture or reqalred by the statute under consideration.
           3le think the IanqmSe *at their ~re&sr am&
s!eetln@.as a Board of Equallzstlon in *xay of each year*
Is xzerely descriptive of the fiapeoity in which tha Comls-
sloners’ Court should aot In-fixlaqthis valuation and wan
not Intended to fix a definite statutory date for such ae-
tion.   Fhe CoxaisaIoncrsl Court, slttlng as a Board’of
Equcllzation, under .statute, beS.ine its -Jerk OP ecpalizLng
asseesnents in !.T4y  of esch mar, nnd the court is 60 de-
sorlbcd in Section 2 or the Aot involved.     Sut there 1s
nothinS to prevent such court fro= continuing Its noetlngs
M 10~~ as my be necossarjr to aoooaiplieh Its %nx%i and It
nay do so In the prosed ease.
           But even cono&nS th-t Soetlon 2 of the hct m-
der oonslderation here requires the Coxxisslonowl    Court
of ecoh county, sitting as a Eosrd of Zqusllzotlon,   to rlr
the neoessory vuluatlons -rt their remlsr .annual z.eetlnC lo
Liay 0-Ceaoh resr, we thknk thut; umer estsbllahod rules of
otatutory oonstructlon, such requlrcncnt is d1reoto.y rather
than rxindatorjr. The rule which v.e hers invoke in ~11 stat-’
od by Mr. Suthcrlund in hlo uiork on Statutory Conrtruotion
(2nd Edition), Sootlon 61Z2, pace  1117, ns follous:
                *?rovlulonn rogulatln2 the duties
          of 'public .ofCloors and o~oolryln~ the
          tlx0 for their uorroraaoe arc in thet
          ro@I? gmcrally directory.       Though a
          statute directs a th1c.c. to be done at
          n pnrtloulor tine. it Coos not nsccs-
          aarlly rollox that it my not be dono
          afterwards.    In other wordo, IW the
          O[ISCSunlversnlly hold, u stntuto s>ecI-
          fyin; a tlzc v&thin wbloh n uubllc of-
          ri00r is to 9orfom an offiolul     not re-
          Curding; the rlC~1t.snnd dutlos of othors
Roisorablo Oei~rgeH. Sheppard, EOvtier                9, 1939, FaSe 5


               Is dlrcato~,    uuless the nature of tho
               act to bo poriortrcd, or tho Rhzuseolo,Sy
               or th6 statute IE ouch that th6 dOSi(;no-
               t&on of time cut bo oonoldcred 6s a
               lbiitation   or the power0r the orri.y.*
               &tin     thla sane author obsemee,              In S66tIon.611,

                     3x0~~ ch0ti038    mi~h   am  mt.0r
               the essence of the thins to be done,
               aut whlah are glvcn with a view DWA~
               to tho proper, orderly end~rozpt cou-
               dupt 0r tbo businescc, and. by the iall-
               uro to obey tbe‘rigbta  of tl,me Inter-
               eoted vIl1 not be prcJudIccd, are mt
               commlyto    bo rqardod aa rmdatory;
               anilii the act is porfomed, but not
               in the t&m or in the Rreclso mde In-
               dicated. It till still be sux'ilclant.
               Irtbat vhloh IO aonc acoonplloherr the'
               substantial purposeof the statute."
           This oamn or stnttmry ~oonstmotion Ia Imw-
tnited by the oaee of Cr@xi vs. Lesnter,.EG s.X. 472, hold-
INS that under Saylcs $XvIl Statutes, Article lSl7a, subdI-
vIsIoh 1, pnwldlng that the County Ccmn16sIouen1 Court
sml coovcne and sit as a Roard 0r:RqualIzation on the seo-
onCXondey In Jnus, or "83 8oon thereafter practicable be-
for0 the rimt day or fuly", does not render a continastlon
61 their proceedInS Into July a nullity.     hltbowhthe    date
for tho oonvenInS of the CozdsoIonsrs* Court, sIttInr; es a
Board of Eqmllzatlon,   has beon changtxd, nndor erIctInS
stiitutcs, to xay or mob year, this deol&ation or the lau
 ie not thereby ohanged, and vie think the countIeq~bcnefIt-
ad by SenateBillEo. 69,:ms-or Regular sssaion,Forty-
alxth L6gIslature. nay. tbnx&-their     res~peotlve ComaIs-
stonors~ courts, sittin   a8 Boards or tqualization,   do and
periota the thI%n roquIr6d by Section 2 of the Xat,'there-~
by beooz& entltlcd; durIn2 tha aurrent year, to the grants
a~+ donations contmplatcd thereby.
          'We now jase th the other questIon presented by
pop letter; that Is, wbother or rot the Srant or rctiburse-
nont for do&&cd tar revenuas, which TXIh6vo hold those
COad.iCtTare entitled~to rQO6Ivt durl& ti6 ‘OUIT6I.S   y6ar,
till bc paIdirim current tax receipt3 Of th6 State lb the
year 1939, and 6UCC66EiUg     years, or fmn r606Ipts or d6li.w
quent State ad valorcn    taxas.

           'a our oplnfon, 6enate Bill Ro. 89, RC'CBof Regu-
lar sosslon, ?orty-6S'xth Le?&?latu;P, undoubtedly conten-
plates that tho Grant, Eonatlon or roinbursfctent to the a&
fOOtGacounties 6hould bo ra?.e or ,pnid h-oa ourront State
tar ~ollc0tlons rathar tbun inn dclinwont coll6ctlono.
i'%eXot und6r cor&?.O~tlon.neIther     ox2ressly nor Inforen-
tlelly EIreots or allok    a resort, for thnt Rurpe30, t3 ce-
lln%uent Ztato od vclorrz taroa,    x&lch ore beIn ccntiou-
ausly collcotcd ~4 2oId; but on the contrary, the cutlIu
hot,   6IId   ‘iSOr   pC&iOUlliriy   sOOtiOn   5   tk6?66i-,      i&CaXiW
that th6 do.natIon or rcIr;buroozicut shallbi x!ado on a ycnr
to pm!  baclo frOn 3ate cd vel0rc.n taseo levied and col-
LGOtCddUI%nZMy &On yO!3r.
          yinnlly, tie point out tbot it Is not our purpose
26rcby to cz2rona any o~lniou.upon tto conot.ltutIonnlity
at the Act UndOi'ConuIdontiOu, and tblo orinlon should not
Ifonorable Oeorg6 8* Slx69psrU, h'ovc&er 9, 1939,   2666   6




             8 opinion haa been conaidared   IB coufcrence,
              ordered r6CCWG&.

                                 .tkiZk%ZW
                                   Attorney Ocneral 0r Terns